Sherwood, C. J.
The St. Louis court of appeals took the correct view of the effect of the opinion of this court in the State v. Potter, 63 Mo. 212. There is nothing in this case to indicate that the bond was signed conditionally, or delivered as an escrow.
The liability of the surety in this bond has been incidentally touched upon in the case of the State v. Berning, ante, p. 87. The breach of the first bond given by Staehlin we regard as a continuing breach, commencing with the first bond, and continuing down through the time covered by the second bond; a breach for which the sureties on both bonds may be held to answer.
The other questions arising in the case are fully and satisfactorily discussed by the court of appeals, per Judge Bakewell, and we affirm the judgment.
Norton and Ray JJ., concur; Hough and Henry* JJ.., concur in the result